El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Se trata de una apelación para determinar una cuestión de costas. Se ba presentado una moción para desestimar en la que se alega que la apelación es frívola porque el ape-lante lia dejado de incorporar la prueba, y por tanto, que esta corte no está en posición de juzgar los méritos del re-curso de apelación.
Anteriormente bemos resuelto que el dejar de incorpo-rar la prueba no era fundamento para ■ desestimar una ape-lación, en vista de que de las alegaciones (pleadings) podía surgir una cuestión de hecho o de derecho. Puede conce-birse que la revisión de una cuestión de costas podría pre-sentar una situación distinta.
También hemos resuelto en un número de casos que la cuestión de costas para ser juzgada debidamente podría re-*830querir que se elevara la prueba con el fin de que esta corte estuviera en la misma situación que la corte inferior.
En contestación a la moción de desestimación el apelante sostiene que este tribunal puede darse cuenta de la situa-ción haciendo un examen de la oposición al memorándum de costas, en el que se expuso la naturaleza de las alegaciones, la duración del juicio y otras materias. No estamos con-vencidos de que fuera indispensable la incorporación de la prueba, y, por tanto, la apelación cae dentro del principio primeramente enunciado de que cuando tenemos a la vista las alegaciones, generalmente no procede una moción de desestimación.

Se declarar sin lugar la moción de desestimación.